                                 UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEW MEXICO

GEORGE MONTGOMERY,

         Plaintiff,
v.                                                                                   Civ. No. 19-940 GBW/GJF

CONTINENTAL INTERMODAL
GROUP-TRUCKING LLC,

         Defendant.

                                   ORDER EXTENDING DEADLINE

         THIS MATTER is before the Court upon the parties’ “Notice of Agreed Extension to File

Motion for Summary Judgment” [ECF 24]. The Court construes this notice as an unopposed

Motion to Extend Defendant’s March 31, 2020 Motion Deadline.1 Having reviewed the record,

and noting the concurrence of the parties, the Court will GRANT the Motion.

         IT IS THEREFORE ORDERED that the Motion is GRANTED. Defendant shall have

until April 21, 2020, to file any dispositive motion(s) relating to the possible preemption of the

New Mexico Minimum Wage Act.

         IT IS FURTHER ORDERED that the telephonic status conference, currently set for April

7, 2020 [ECF 13], is RESET to April 28, 2020 at 1:30 p.m. The parties shall call the Court's

conference line at (888) 363-4735 and use code 9873158 to connect to the proceedings.




1
  Although the filing is captioned as a “Notice,” the Court interprets the filing as “[a]request for a court order”—and
therefore something that should have been “made by motion.” Fed. R. Civ. P. 7(b). Although the Court—in ordering
Defendant to file certain dispositive motions no later than March 31, 2020—“highlight[ed] Local Rule of Civil
Procedure 7.4, which provides that response and reply deadlines ‘may be extended by agreement of all parties,’” this
rule does not permit the parties to extend, even by mutual agreement, a court-ordered motion deadline. ECF 12 at 1
(emphasis added); see also ECF 11 at 2 (Clerk’s minutes, noting that “[i]f Defendant needed additional time beyond
[this] deadline, it would be required to show good cause” (emphasis added)). The decision whether to modify a motion
deadline specifically set by the Court is for the Court, not the parties.
SO ORDERED.



              ________________________________________
              THE HONORABLE GREGORY J. FOURATT
              UNITED STATES MAGISTRATE JUDGE




                2
